PER CURIAM.
Appellant was indicted for second-degree murder and charged by information with robbery and auto theft. After trial the jury found the appellant guilty of manslaughter, robbery and auto theft. In this timely appeal appellant contends that the verdicts of manslaughter and robbery are inconsistent with one another, and therefore the sentence for robbery must be set aside and vacated.
This precise issue was recently resolved adversely to appellant’s contention by the *349Supreme Court of Florida in McCloud v. State, Fla.1976, 335 So.2d 257. The supreme court in the cited case recognized that the guilty verdicts for manslaughter and robbery were inconsistent, nevertheless the convictions were affirmed.
The second point on appeal is without merit.
AFFIRMED.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.